       Case 1:16-cr-00055-BLW Document 108 Filed 12/23/20 Page 1 of 4




                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:16-cr-00055-BLW-2

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

 VICTORIA ANN WHELAN,

        Defendant.



                               INTRODUCTION

      Before the Court is Defendant Victoria Ann Whelan’s Motion for Early

Termination of Supervised Release (Dkt. 106). For the reasons set forth below, the

Court will deny the motion.

                                BACKGROUND

      On December 7, 2016, Ms. Whelan was sentenced to three years of

probation for Distribution of Methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1). (See Dkt. 76.) After Ms. Whelan violated the conditions of her

probation, her probation was revoked, and on April 27, 2017, she was sentenced to

eighteen months of incarceration followed by three years of supervised release.

(See Dkt. 98.) Ms. Whelan’s supervised release term began on June 22, 2018,



MEMORANDUM DECISION AND ORDER - 1
        Case 1:16-cr-00055-BLW Document 108 Filed 12/23/20 Page 2 of 4




meaning that as of this date, she has served more than two years of her three year

supervised-release sentence.

      On July 22, 2020, Ms. Whelan, through counsel, filed her motion for early

termination of supervised release. (Dkt. 106.) The United State Probation Officer

assigned to the case has indicated that she does not support the motion. The

Government has not filed a response to the motion despite being directed to do so.

(See Dkt. 107.)

                                   DISCUSSION

      Because Ms. Whelan has served more than a year of supervised release, the

Court may terminate supervised release if it determines that “that such action is

warranted by the conduct of the defendant [to be] released and [is in] the interest of

justice.” 18 U.S.C. § 3583(e)(1). To make this determination, the Court must

consider the factors set forth in 18 U.S.C. § 3553(a), including:

       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant; (2) deterrence; (3) protection of the
       public; (4) the need to provide the defendant with needed educational
       or vocational training, medical care, or other rehabilitation treatment;
       (5) the sentence and sentencing range established for the category of
       defendant; (6) any pertinent policy statement by the Sentencing
       Commission; (7) the need to avoid unwarranted sentence disparities
       among defendants with similar records who have been found guilty
       of similar conduct; and (8) the need to provide restitution to any
       victims of the offense.

See 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6),



MEMORANDUM DECISION AND ORDER - 2
        Case 1:16-cr-00055-BLW Document 108 Filed 12/23/20 Page 3 of 4




and (a)(7).

      The Court, having considered these factors, is not persuaded that early

termination of supervised release is warranted. See § 3583(e)(1). The Court

acknowledges that Ms. Whelan has performed well on supervision, and she is to be

commended for her work in maintaining her sobriety and being a devoted parent

and caregiver to her severely disabled son. Her behavior does not, however, justify

early termination. Performing well is what is expected of defendants on

supervision. The probation officers are there to help defendants do precisely what

Ms. Whelan has done: put their lives back on track and become contributing

members of society. This Court has repeatedly concluded that performing well –

even exceedingly well – on supervision is not enough to justify early termination.

The Court does not find that this case is an exception in that regard and will

therefore deny the pending motion.

                                      ORDER

      IT IS ORDERED that Defendant Victoria Ann Whelan’s Motion for Early

Termination of Supervised Release (Dkt. 106) DENIED.




MEMORANDUM DECISION AND ORDER - 3
      Case 1:16-cr-00055-BLW Document 108 Filed 12/23/20 Page 4 of 4




                                       DATED: December 23, 2020


                                       _________________________
                                       B. Lynn Winmill
                                       U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
